NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4116-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MAHADI M. ROBINSON, JR.,

     Defendant-Appellant.
__________________________

                    Submitted January 11, 2021 – Decided April 19, 2021

                    Before Judges Fasciale and Susswein.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Burlington County, Indictment Nos. 12-05-
                    0545, 12-05-0633, and 12-07-1924.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Howard W. Bailey, Designated Counsel, on
                    the brief).

                    Scott A. Coffina, Burlington County Prosecutor,
                    attorney for respondent (Nicole Handy, Assistant
                    Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant appeals from a February 28, 2019 order denying his petition

for post-conviction relief (PCR). Defendant argues his plea counsel rendered

ineffective assistance at the sentencing hearing by failing to adequately advocate

for mitigating circumstances and by failing to respond adequately to the

aggravating circumstances proposed by the prosecutor and ultimately found by

the sentencing court. Judge Mark P. Tarantino entered the order denying PCR

and rendered an eighteen-page written opinion. We affirm substantially for the

reasons set forth in Judge Tarantino's thorough and thoughtful opinion.

                                     I.

      In 2012, a Burlington County grand jury returned three indictments

against defendant for three separate crimes committed on different dates.

      On January 26, 2012, defendant and two codefendants arranged to meet

with an individual to purchase marijuana, though the actual plan was to rob the

victim at knifepoint. Defendant ran the victim down as he attempted to flee,

striking, and stabbing him multiple times.

      With respect to the January 26, 2012 criminal episode, Indictment No. 12-

07-1924-I charged defendant with first-degree attempted murder, N.J.S.A. 2C:5-

1(a)(3) and N.J.S.A. 2C:11-3(a)(1); second-degree aggravated assault by

causing serious bodily injury, N.J.S.A. 2C:12-1(b)(1); third-degree aggravated


                                                                            A-4116-18
                                          2
assault with a deadly weapon, N.J.S.A. 2C:12-1(b)(2); third-degree aggravated

assault, N.J.S.A. 2C:12-1(b)(7); third-degree possession of a weapon for an

unlawful purpose, N.J.S.A. 2C:39-4(d); fourth-degree unlawful possession of a

weapon, N.J.S.A. 2C:39-5(d); first-degree robbery, N.J.S.A. 2C:15-1; and first-

degree conspiracy to commit robbery, N.J.S.A. 2C:5-1 and -2.

      On January 30, 2012, defendant, along with the same two codefendants as

well as a juvenile acquaintance, arranged for a taxicab pick-up so that they could

rob the driver at knifepoint. When the cab driver requested payment, defendant

slashed and stabbed the victim multiple times in the neck, inflicting life -

threatening wounds. The victim managed to escape from the cab. Defendant

and his cohorts took off with the vehicle but eventually crashed into a tree and

were arrested shortly thereafter.

      With respect to the January 30, 2012 criminal episode, Indictment No. 12-

05-0633-I charged defendant with first-degree conspiracy, N.J.S.A. 2C:5-2(a);

first-degree attempted murder, N.J.S.A. 2C:5-1(a)(3) and 11-3(a)(1); two counts

of first-degree robbery, N.J.S.A. 2C:15-1(a)(1); first-degree carjacking,

N.J.S.A. 2C:15-2(a)(1); third-degree possession of a weapon for unlawful

purpose, N.J.S.A. 2C:39-4(d); and first-degree use of a minor to commit a

criminal offense, N.J.S.A. 2C:24-9(a).


                                                                            A-4116-18
                                         3
      On February 17, 2012, defendant repeatedly threatened a Burlington

County corrections officer while he was detained in the Burlington County jail

for the earlier crimes. With respect to the February 17, 2012 criminal episode,

Indictment No. 12-05-0545-I charged defendant with third-degree terroristic

threats, N.J.S.A. 2C:12-3(a).

      Defendant's trial counsel negotiated an agreement with the State in which

defendant agreed to plead guilty to the first-degree armed robbery charged in

the first indictment, the first-degree armed robbery and first-degree carjacking

charged in the second indictment, and a downgraded charge of fourth-degree

aggravated harassment for threatening the corrections officers. The State agreed

to dismiss the remaining charges and cap defendant's aggregate sentence at

twenty years in prison subject to the No Early Release Act (NERA), N.J.S.A

2C:43-7.2.

      On April 22, 2013, defendant knowingly and voluntarily entered guilty

pleas in accordance with the negotiated agreement.        Defendant provided a

factual basis for the charges to which he pled guilty, including an admission that

he had used a knife on two separate occasions to inflict injury upon the two

robbery victims.




                                                                            A-4116-18
                                        4
      The court sentenced defendant on June 21, 2013. Defendant's counsel

argued that defendant was intoxicated at the time of the two violent crimes. 1

Counsel also urged the court to find mitigating factor eight, N.J.S.A. 2C:44-

1(b)(8) ("The defendant's conduct was the result of circumstances unlikely to

recur[.]"). Counsel argued that defendant should be sentenced to a fifteen-year

aggregate prison term, rather than the twenty-year aggregate term contemplated

in the plea agreement, considering these asserted mitigating circumstances, and

also considering defendant's age, his acceptance of responsibility, and his lack

of parental supervision during the time he spent in foster care.

      The sentencing court found aggravating factors one, N.J.S.A. 2C:44-

1(a)(1) ("The nature and circumstances of the offense, and the role of the actor

in committing the offense, including whether or not it was committed in an

especially heinous, cruel, or depraved manner[.]"),      three, N.J.S.A. 2C:44-

1(a)(3) ("The risk that defendant will commit another offense[.]"), six, N.J.S.A.

2C:44-1(a)(6) ("The extent of the defendant's prior criminal record and the


1
  Defendant claims that the presentence report (PSR) indicated that defendant
was under the influence of both alcohol and marijuana while committing the
predicate offenses. However, the PSR was not included in defendant's appendix.
The transcript of the sentencing hearing shows that defendant's plea counsel
claimed that defendant informed the intake officer of his intoxication at that
time, that the PSR did not in fact include this information, and that defendant
wished to have the PSR amended accordingly.
                                                                           A-4116-18
                                        5
seriousness of the offenses of which the defendant has been convicted [.]"), and

nine, N.J.S.A. 2C:44-1(a)(9) ("The need for deterring the defendant and others

from violating the law[.]"). The court found no applicable statutory mitigating

factors and rejected plea counsel's arguments concerning mitigating factor eight.

The sentencing court placed significant weight on aggravating factor one, noting

that defendant's knife attacks,

            especially against the cab driver where his neck was
            cut, was particularly cruel and heinous in light of the
            fact that when it was all said and done, there was
            practically no money that was achieved from this sort
            of a robbery and the harm that was inflicted. While I
            do agree with defense counsel, no one did die, [] I do
            think that's just a fortunate happenstance. It was
            fortuitous . . . No reason that I can think of that makes
            any sort of sense.

      The sentencing court found that the aggravating factors substantially

outweighed the mitigating factors. The court concluded that the twenty -year

prison sentence recommended by the State in the plea agreement was fair and in

the interest of justice, and thereupon imposed that sentence.

      Defendant filed a direct appeal of the sentence in August 2014, more than

one year after the sentence was imposed and the judgment of conviction was

entered. We dismissed that appeal as untimely filed. In April 2018, defendant

filed a pro se petition for PCR. Defendant was assigned counsel who filed an


                                                                           A-4116-18
                                       6
amended PCR petition on defendant's behalf.       Judge Tarantino heard oral

argument on February 11, 2019 and on February 28, 2019 entered the order and

rendered the opinion under review, denying defendant's petition and his request

for an evidentiary hearing.

      Defendant raises the following contentions for our consideration:

            POINT I
            THE [PCR] COURT ERRED IN DENYING THE
            DEFENDANT'S     PETITION   FOR   POST-
            CONVICTION RELIEF WITHOUT AFFORDING
            HIM AN EVIDENTIARY HEARING TO FULLY
            ADDRESS HIS CONTENTION THAT HE FAILED
            TO      RECEIVE     ADEQUATE    LEGAL
            REPRESENTATION FROM TRIAL COUNSEL.

            A.    THE PREVAILING LEGAL PRINCIPLES
                  REGARDING CLAIMS OF INEFFECTIVE
                  ASSISTANCE OF COUNSEL, EVIDENTIARY
                  HEARINGS, AND PETITIONS FOR [PCR].

            B.    DEFENDANT RECEIVED INEFFECTIVE
                  ASSISTANCE OF COUNSEL WHEN HIS
                  ATTORNEY     FAILED   TO   ARGUE
                  EFFECTIVELY AT SENTENCING.

                                    II.

      We begin our analysis by acknowledging the legal principles governing

this appeal. PCR is not a substitute for direct appeal. R. 3:22-3. Rather, it

serves the same function as a federal writ of habeas corpus. State v. Preciose,

129 N.J. 451, 459 (1992).     When petitioning for PCR, a defendant must

                                                                          A-4116-18
                                          7
establish, by a preponderance of the credible evidence, that he or she is entitled

to the requested relief. Ibid. The defendant must allege and articulate specific

facts that "provide the court with an adequate basis on which to rest its decision."

State v. Mitchell, 126 N.J. 565, 579 (1992).

      Both the Sixth Amendment of the United States Constitution and Article

1, paragraph 10 of the State Constitution guarantee the right to effective

assistance of counsel at all stages of criminal proceedings.         Strickland v.

Washington, 466 U.S. 668, 686 (1984) (citing McMann v. Richardson, 397 U.S.

759, 771 n.14 (1970)); State v. Fritz, 105 N.J. 42, 58 (1987). To establish a

violation of the right to the effective assistance of counsel, a defendant must

meet the two-part test articulated in Strickland. Fritz, 105 N.J. at 58. "First, the

defendant must show that counsel's performance was deficient . . . . Second, the

defendant must show that the deficient performance prejudiced the defense."

Strickland, 466 U.S. at 687.

      To meet the first prong of the Strickland/Fritz test, a defendant must show

"that counsel made errors so serious that counsel was not functioning as the

'counsel' guaranteed the defendant by the Sixth Amendment." Ibid. Reviewing

courts must indulge the "strong presumption that counsel's conduct falls within

the wide range of reasonable professional assistance." Id. at 689. Furthermore,


                                                                              A-4116-18
                                         8
in determining whether defense counsel's representation was deficient,

"'[j]udicial scrutiny . . . must be highly deferential,' and must avoid viewing the

performance under the 'distorting effects of hindsight.'" State v. Norman, 151

N.J. 5, 37 (1997) (quoting Strickland, 466 U.S. at 689).

       The second Strickland prong is especially demanding. Counsel's errors

must create a "reasonable probability" that the outcome of the proceedings

would have been different than if counsel had not made the errors. Strickland,

466 U.S. at 694. This "is an exacting standard." State v. Gideon, 244 N.J. 538,

551 (2021) (quoting State v. Allegro, 193 N.J. 352, 367 (2008)). "Prejudice is

not to be presumed," but must be affirmatively proven by the defendant. Ibid.

(citing Fritz, 105 N.J. at 52; Strickland, 466 U.S. at 693.).

      Short of obtaining immediate relief, a defendant may show that an

evidentiary hearing is warranted to develop the factual record in connection with

an ineffective assistance claim. Preciose, 129 N.J. at 462–63. The PCR court

should grant an evidentiary hearing only where (1) a defendant is able to prove

a prima facie case of ineffective assistance of counsel, (2) there are material

issues of disputed fact that must be resolved with evidence outside of the record,

and (3) the hearing is necessary to resolve the claims for relief. Id. at 462; R.

3:22-10(b). To meet the burden of proving a prima facie case, a defendant must


                                                                             A-4116-18
                                         9
show a reasonable likelihood of success under the Strickland test. Preciose, 129

N.J. at 463.

      As a general proposition, we defer to a PCR court's factual findings "when

supported by adequate, substantial and credible evidence." State v. Harris, 181

N.J. 391, 415 (2004) (quoting Toll Bros., Inc. v. Twp. of W. Windsor, 173 N.J.

502, 549 (2002)). However, when the PCR court does not hold an evidentiary

hearing, we "may exercise de novo review over the factual inferences drawn

from the documentary record." Id. at 421 (citing Zettlemoyer v. Fulcomer, 923

F.2d 284, 291 n.5 (3d Cir. 1991)).

                                     III.

      Because we affirm for the reasons explained in Judge Tarantino's thorough

and thoughtful written opinion, we need not re-address defendant's arguments at

length. We add the following comments.

      Although defendant couches his argument in terms of ineffective

assistance of counsel, the gravamen of his argument is that he received an

excessive sentence. In State v. Acevedo, the Supreme Court held that a claim

of excessive sentence is "not an appropriate ground for [PCR]." 205 N.J. 40, 47

(2011). In so holding, the Acevedo Court approved of the holding and reasoning

in State v. Flores, 228 N.J. Super. 596–97 (App. Div. 1988), in which we


                                                                          A-4116-18
                                      10
"concluded that allegations of improper consideration of aggravating and

mitigating factors and consecutive sentencing guidelines were not cognizable

claims on post-conviction relief." Ibid.

      We nonetheless address defendant's arguments on the merits, as did Judge

Tarantino.   Judge Tarantino concluded that far from rendering ineffective

assistance, defendant's plea counsel performed competently in negotiating a

favorable plea agreement and in arguing, albeit unsuccessfully, for a shorter

prison term than the one that had been negotiated. We agree. Judge Tarantino

appropriately emphasized the "troublesome and violent" nature of defendant's

predicate crimes and especially defendant's brutality in stabbing the cab driver

in the neck, which, Judge Tarantino aptly noted, "by itself justifies a [twenty]-

year [s]tate prison sentence." (emphasis in original). Defendant is hard-pressed

to claim that plea counsel rendered constitutionally deficient assistance by

obtaining dismissal of multiple charges and limiting defendant's prison exposure

to the sentence he received.

      With respect to the second prong of the Strickland/Fritz test, defendant

contends that he would have received a lesser sentence had plea counsel fully

investigated and raised all relevant sentencing factors. That is nothing more

than rank speculation. Defendant has failed to demonstrate any reasonable


                                                                           A-4116-18
                                      11
probability that he would have received a shorter prison sentence had counsel

made additional arguments at allocution. Indeed, it seems clear from our review

of the record that but for counsel's advocacy, defendant would likely have faced

a greater sentencing exposure, including possible consecutive sentences for his

separate knife attacks. In these circumstances, defendant has failed to establish

a prima facie case for an evidentiary hearing, much less a basis for relief in the

form of a reduced sentence.

      To the extent we have not addressed them, any remaining arguments

raised by defendant lack sufficient merit to warrant discussion in this opinion.

R. 2:11-3(e)(2).

      Affirmed.




                                                                            A-4116-18
                                       12